Citation Nr: 1029094	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-04 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from December 1943 to April 
1947.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In June 2009, the Board remanded the matter for 
additional evidentiary development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant seeks service connection for a low back disability.  
He contends that he initially injured his back in November 1944 
while lifting heavy gasoline cans and reports that he underwent a 
spinal fusion in 1970 at Pomona Valley Hospital.  The appellant 
further reports that he was awarded Social Security disability 
benefits in 1971 due to his low back disability.  

The appellant's service treatment records are, unfortunately, 
largely unavailable.  The National Personnel Records Center 
(NPRC) has advised VA that the appellant's records were destroyed 
in a fire which occurred at that facility in 1973.  The record on 
appeal, however, does include the appellant's April 1947 military 
separation medical examination which shows that the appellant 
exhibited no musculoskeletal defects at the time of his 
separation from active service.  

The RO also attempted to obtain records from Pomona Valley 
Hospital and the Social Security Administration, but was 
unambiguously advised that records pertaining to the appellant 
were no longer available.  

The record on appeal does contain VA clinical records dated from 
September 1971 to February 1972.  In pertinent part, these 
records show that in September 1971, the appellant was seen with 
complaints of chronic low back pain.  It was noted that his pain 
had been present for the past twelve years since an incident in 
which he strained his back while lifting steel pails.  It was 
noted that the appellant had undergone a laminectomy and spinal 
fusion at Pomona Valley Hospital in January 1970 after which his 
symptoms improved until approximately August 1971, when he again 
began to experience recurrent low back pain.  X-ray studies were 
performed and showed evidence of degenerative disease with 
narrowing of L5 and S1.  Physical examination showed a 
considerable paravertebral pain and muscle spasm.  The impression 
was low back strain and postoperative laminectomy.  The appellant 
thereafter underwent physical therapy without improvement.  

More recent VA clinical records, dated to April 2010, show 
continued treatment for chronic low back pain.  Diagnoses include 
extensive degenerative disc disease and osteophyte formation.  

Based on the record on appeal, the Board finds that a VA medical 
examination and opinion is necessary.  An examination or opinion 
is necessary if the evidence of record (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or disease 
in service; or has a presumptive disease or symptoms of such a 
disease manifesting during an applicable presumptive period; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service; but (D) does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing the four elements to consider in determining 
whether a VA medical examination must be provided).

Although his service treatment records are largely unavailable, 
the appellant has described an in-service low back injury with 
continued post-service low back symptomatology.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Despite this evidence, as well as the medical records described 
above, he has not yet been afforded a VA medical examination.  
This must be accomplished on remand.  McLendon, 20 Vet. App. at 
83 (2006) (observing that the third prong, which requires that 
the evidence of record indicates that the claimed disability or 
symptoms may be associated with the established event, is a "low 
threshold," one which may be satisfied by evidence of continuity 
of symptomatology such as pain or other symptoms capable of lay 
observation).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The appellant should be afforded a VA 
medical examination for the purposes of 
determining the etiology of his current low 
back disability.  The claims folder must be 
provided to the examiner for review in 
connection with the examination.  After 
examining the appellant, taking his medical 
history, and reviewing the claims folder, 
the examiner should provide an opinion, 
with supporting rationale, as to the 
whether it is at least as likely as not 
that that the appellant's current low back 
disability is causally related to his 
active service or any incident therein, 
including his reported in-service low back 
injury.

2.  After conducting any additional 
development deemed necessary, the RO should 
readjudicate the appellant's claim, 
considering all the evidence of record.  If 
the claim remains denied, he and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



